


Exhibit 10.32

 

EXECUTION COPY

 

 

 

 

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

 

among

 

CELLU TISSUE HOLDINGS, INC.

 

and certain of its Subsidiaries,

 

CELLU PAPER HOLDINGS, INC.,

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

 

as Note Collateral Agent,

 

JPMORGAN CHASE BANK, N.A.,

 

as U.S.  Administrative Agent,

 

JP MORGAN CHASE BANK, N.A., TORONTO BRANCH,

 

as Canadian Administrative Agent,

 

and

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

as Agent to the Prior Bank Lenders

 

 

Dated as of June 1, 2006

 

 

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED 1NTERCREDITOR AGREEMENT, dated as of June 12, 2006, among:

 

(1)           CELLU TISSUE HOLDINGS, INC.  (the “Company”), CELLU PAPER
HOLDINGS, INC.  (the “Parent”) and certain of the subsidiaries of the Company
specified on the signature pages hereof or each other subsidiary that becomes a
party hereto;

 

(2)           THE BANK OF NEW YORK TRUST COMPANY, N.A., as collateral agent (in
such capacity, together with its successors and assigns in such capacity, the
“Note Collateral Agent”), under the Amended and Restated Security Agreement,
dated as of June12, 2006 (as amended, supplemented or otherwise modified from
time to time, the “Note Security Agreement”), among the Company, certain of its
subsidiaries parties thereto and the Note Collateral Agent for the benefit of
the secured parties named therein;

 

(3)           JPMORGAN CHASE BANK, N.A., as U.S. administrative agent (in such
capacity, together with its successors and assigns in such capacity, the “Bank
Agent”) under the Pledge and Security Agreement, dated as of June 12, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Bank US
Security Agreement”), among the Company, the Parent, the other Bank Guarantors
(as defined herein) and the Bank Agent for the benefit of the secured parties
named therein;

 

(4)           JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
administrative agent (in such capacity, together with its successors and assigns
in such capacity, the “Bank Canadian Agent”; and together with the Bank Agent,
collectively, the `Bank Administrative Agent”) under the General Security
Agreement, dated as of June 12, 2006 (as amended, supplemented or otherwise
modified from time to time, the “Bank Canadian Security Agreement”; and together
with the Bank US Security Agreement, collectively, the “Bank Security
Agreements”), between the Canadian Borrower (as defined herein) and the Bank
Canadian Agent for the benefit of the secured parties named therein; and

 

(5)           THE CIT GROUP/BUSINESS CREDIT INC.  (the “Prior Agent”), as agent
to the lenders (the “Prior Bank Lenders”) under the Financing Agreement, dated
as of March 12, 2004 (the “Prior Bank Financing Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Indenture, dated as of March 12, 2004 (as amended by
the First Supplemental Indenture dated as of June 2, 2006 and as may be further
amended, supplemented or otherwise modified from time to time, the “Note
Indenture”) among the Company, its subsidiaries parties thereto and The Bank of
New York Trust Company, NA., as successor trustee to The Bank of New York, the
Company has issued to the holders (the “Holders”) its 93/4% Senior Secured Notes
due 2010 (the “Notes”), and may issue from time to time additional notes, upon
the terms and subject to the conditions set forth therein and herein;

 

WHEREAS, in connection with the purchase by the Holders of the Notes and the
obligation of the Prior Bank Lenders to make their respective extensions of
credit under the Prior

 

--------------------------------------------------------------------------------


 

Bank Financing Agreement, the Company entered into an Intercreditor Agreement,
dated March 9, 2004, among the Company, certain of its subsidiaries, the Parent,
The Bank of New York, as note collateral agent, and The CIT Group/Business
Credit, Inc., as bank agent and as Bank Canadian agent (the “Original
Intercreditor Agreement”) for the purpose of setting forth the relative priority
of the liens created by the Note Security Agreement and the security agreement
entered into in connection with the Prior Bank Financing Agreement;

 

WHEREAS, for the purpose of refinancing and replacing the Prior Bank Financing
Agreement as permitted under the Note Indenture, the Company is entering into a
Credit Agreement, dated as of June 12, 2006 (as amended, supplemented or
otherwise modified from time to time, the “Bank Financing Agreement”), among the
Company, the Parent, Interlake Acquisition Corporation Limited (as “Canadian
Borrower”; and together with the Company and any other Person that becomes a
borrower under the Bank Financing Agreement, collectively, the “Borrowers”), the
other loan party guarantors party thereto (together with the Company, the Parent
and any other Person that becomes a guarantor of the Bank Financing Agreement,
collectively, the “Bank Guarantors”), each other financial institution from time
to time party thereto as a lender (the “Bank Lenders”), the Bank Agent, as U.S.
administrative agent and the Bank Canadian Agent, as Canadian administrative
agent, in which the Bank Lenders have severally agreed to make extensions of
credit and other financial accommodations from time to time to the Borrowers
upon the terms and subject to the conditions set forth therein and herein;

 

WHEREAS, the Note Collateral Agent, Bank Administrative Agent, the Borrowers and
the Bank Guarantors desire to enter into this Agreement to amend and restate the
Original Intercreditor Agreement for the purpose of removing the Prior Agent as
a party, adding the Bank Agent and the Bank Canadian Agent as parties and
setting forth the relative priority of the liens created by the Note Security
Agreement and the Bank Security Agreements and the respective rights of the Note
Collateral Agent and the Bank Administrative Agent in respect of the exercise of
the rights and remedies in respect of the Collateral (as defined herein) and the
application of the proceeds thereof;

 

NOW, THEREFORE, in order to induce the Bank Lenders to enter into the Bank
Financing Agreement and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree to amend and restate the Prior Intercreditor Agreement in its entirety as
follows:

 


SECTION 1.    DEFINED TERMS


 

1.1           Definitions.  (a)  Unless otherwise defined herein, the following
terms are used herein as defined in the New York UCC:  Accessions, Account
Debtor, Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Financial Assets,
Fixtures, General Intangibles, Goods, Instruments, Inventory, Letter-of-Credit
Rights, Securities Accounts and Supporting Obligations.

 


(B)           THE FOLLOWING TERMS HAVE THE FOLLOWING MEANINGS:

 

“Additional Amounts”: as defined in the Note Indenture.

 

3

--------------------------------------------------------------------------------


 

“Additional Interest”: any additional interest payable on the Notes pursuant to
Section 2(d) of the Registration Rights, dated as of March 12, 2004, among the
Company, the Note Guarantors and J.P. Morgan Securities Inc., on behalf of
itself and the other initial purchasers.

 

“Agreement”: this Amended and Restated Intercreditor Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Asset Disposition”: as defined in the Note Indenture.

 

“Asset Swap”: as defined in the Note Indenture.

 

“Bank Borrower Obligations”: the collective reference to the unpaid principal of
and interest on the loans under the Bank Financing Agreement, all amounts owing
pursuant to Sections 2.15, 2.16 or 2.18 of the Bank Financing Agreement
(collectively, the “Increased Costs”) and all other obligations and liabilities
of the Borrowers (including, without limitation, interest accruing at the then
applicable rate provided in the Bank Financing Agreement after the maturity of
the Bank Financing Agreement loans and interest accruing at the then applicable
rate provided in the Bank Financing Agreement after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Parent, the Borrowers or the other Bank Guarantors,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Bank Administrative Agent or to any Bank Secured Party,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, the Bank Financing Agreement, any other Bank Document or
any other document made, delivered or given in connection with any of the
foregoing and any renewal, replacement, or refinancing thereof, in each case
whether on account of principal, premium, if any, the Increased Costs, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Bank Administrative Agent or to any Bank Secured Party that are required to be
paid by any of Parent, the Borrowers or the other Bank Guarantors pursuant to
the terms of any of the foregoing agreements).

 

“Bank Collateral Account”: shall have the same meaning as the term “Collateral
Account” under the Bank Security Agreements.

 

“Bank Documents”: the collective reference to the Bank Financing Agreement, the
Bank Security Agreements, each Bank Guarantee and any other documents entered in
connection therewith.

 

“Bank First Priority Lien”: the reference to “First Priority Interest” and
“First Priority Security Interest” as defined in and granted or purported to be
granted pursuant to the Bank US Security Agreement and Bank Canadian Security
Agreement, respectively.

 

“Bank Guarantee”: a guarantee to be executed and delivered by each Bank
Guarantor pursuant to the Bank Financing Agreement.

 

“Bank Guarantor Obligations”: with respect to each Bank Guarantor, the
collective reference to all obligations and liabilities of such Bank Guarantor
which may arise

 

4

--------------------------------------------------------------------------------


 

under or in connection with any Bank Guarantee or any other document related
thereto to which such Bank Guarantor is a party, in each case whether on account
of guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise in respect of Bank Obligations (including, without
limitation, all fees, charges and disbursements of counsel to the Bank
Administrative Agent or to any other Bank Secured Party that are required to be
paid by such Bank Guarantor pursuant to the terms of this Agreement, the Bank
Financing Agreement or any other document related hereto to which such Bank
Guarantor is a .  party).

 

“Bank Obligations”: the collective reference to the Bank Borrower Obligations
and the Bank Guarantor Obligations.

 

“Bank Priority Collateral”: with respect to each Grantor, all such Grantor’s now
existing or hereinafter arising (i) Inventory, (ii) Receivables, (iii) any and
all Instruments, Documents, Chattel Paper (including Electronic Chattel Paper)
and other contracts, in each case evidencing or substituted for any Receivable,
(iv) guarantees, Supporting Obligations, Letter-of-Credit Rights, security and
other credit enhancements for the Receivables, (v) documents of title for any
Inventory, (vi) claims and causes of action in any way relating to any of the
Receivables or Inventory, (vii) Deposit Accounts, including lockbox and
securities accounts, into which any proceeds of Receivables or Inventory are
deposited (including all cash, Cash Equivalents, Financial Assets and other
funds on deposit therein or credited 2 thereto) but only with respect to and
including such Proceeds of Bank Priority Collateral, (viii) rights to any Goods
represented by any of the foregoing, including rights to returned, reclaimed or
repossessed Goods, (ix) reserves and credit balances arising in connection with
or pursuant thereto, (x) unpaid seller’s or lessor’s rights (including
rescission, replevin, reclamation, repossession and stoppage in transit)
relating to the foregoing or arising therefrom; (xi) insurance policies or
rights relating to any of the foregoing, (xii) General Intangibles pertaining to
any and all of the foregoing (including all rights to payment, including those
arising in connection With bank and non-bank credit cards), (xiii) ;Promissory
notes, deposits or property of Account Debtors securing the obligations of any
such Account Debtors to the Bank Secured Parties or any one of them and (xiv)
all books and records (and any electronic media and software related thereto)
pertaining to any of the foregoing, and all substitutions, replacements,
Accessions, products or Proceeds (including, without limitation, insurance
proceeds, cash and Cash Equivalents) of any of the foregoing; provided, however,
that any Collateral, regardless of type, received in connection with an Asset
Disposition or Asset Swap of Bank Priority Collateral or otherwise in exchange
for Bank Priority Collateral pursuant to the terms of the Note Indenture shall
be treated as Bank Priority Collateral under this Agreement; the Note Security
Agreement and the Bank Security Agreements; provided, further, that any
Collateral of the type that constitutes Bank Priority Collateral, if received in
connection with an Asset Disposition or Asset Swap of Note Priority Collateral
or otherwise in exchange for Note Priority Collateral pursuant to the terms of
the Note Indenture, shall be treated as Note Priority Collateral under this
Agreement, the Note Security Agreement and the Bank Security Agreements.

 

“Bank Second Priority Lien”: the reference to “Second Priority Interest” and
“Second Priority Security Interest” as defined in and granted or purported to be
granted pursuant to the Bank US Security Agreement and Bank Canadian Security
Agreement, respectively.

 

“Bank Secured Parties”: the secured parties under the Bank Security Agreements.

 

5

--------------------------------------------------------------------------------


 

“Borrowing Base”: as of the date of determination, an amount equal to the sum,
without duplication of (105% of the net book value of the Company’s and its
Restricted Subsidiaries’ (as defined in the Note Indenture) accounts receivable
at such date and (2) 65% of the net book value of the Company’s and its
Restricted Subsidiaries’ inventories at such date.  Net book value shall be
determined in accordance with GAAP and shall be that reflected on the most
recent available balance sheet (it being understood that the accounts receivable
and inventories of an acquired business may be included if such acquisition has
been completed on or prior to the date of determination).

 

“Deposit Account”:  as defined in the Uniform Commercial Code (or equivalent
foreign law, as applicable) of any applicable jurisdiction and, in any event,
including, without limitation; any demand, time, savings, passbook or like
account maintained with a depositary institution.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality; regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory, supervisory or administrative functions or of pertaining to
government, any securities exchange and any self-regulatory organization
(including the National Association of Insurance Commissioners).

 

“Grantor”: any of the Company, the Parent, Cellu Tissue Corporation — Natural
Dam, Cello Tissue Corporation — Neenah, Cellu Tissue LLC, Coastal Paper Company,
Interlake Acquisition Corporation Limited, Menominee Acquisition Corporation,
Van Paper Company, Van Timber Company, any other subsidiary of the Company that
becomes a Bank Guarantor or a Note Guarantor.

 

“Insolvency Proceeding”: the occurrence of any of the following: (i) any Grantor
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or any Grantor shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Grantor any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against any Grantor any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) any Grantor shall take any action
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Grantor shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due.

 

6

--------------------------------------------------------------------------------


 

“Liens”: any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

 

“Mortgages”: each of the mortgages and deeds of trust now or hereafter made by
any Grantor in favor of, or for the benefit of, the Note Collateral Agent for
the benefit of the Note Secured Parties or the Bank Administrative Agent for the
benefit of the Bank Secured Parties.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York; provided that, with respect to any Grantor not organized
or formed under the laws of the United States of America, any State of the
United States or the District of Columbia, “New York UCC” shall mean the
equivalent foreign law to the Uniform Commercial Code as from time to time in
effect in the applicable jurisdiction.

 

“Note Collateral Account”: shall have the same meaning as the term “Collateral
Accounts” under the Note Security Agreement.

 

“Note Company Obligations”: the collective reference to the unpaid principal of,
premium, if any, Additional Amounts and interest (including Additional Interest)
on the Notes and all other obligations and liabilities of the Company to the
Note Collateral Agent or any Note Secured Party, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
the Note Indenture, the Note Security Agreement, any other Note Documents or any
other document made, delivered or given in connection with any of the foregoing,
in each case whether on account of principal, premium, if any, Additional
Amounts, interest (including Additional Interest), reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Note Collateral Agent or to the
Note Secured Parties that are required to be paid by any of the Company or the
Note Guarantors pursuant to the terms of any of the foregoing agreements).

 

“Note Documents”: the collective reference to the Note Indenture, the Note
Security Agreement, each Note Guarantee and any other documents entered in
connection therewith.

 

“Note First Priority Lien”: the reference to “First Priority Interest” as
defined in and granted or purported to be granted pursuant to the Note Security
Agreement.

 

“Note Guarantee”: a guarantee to be executed and delivered by a Note Guarantor
pursuant to the Note Indenture.

 

“Note Guarantors” the collective reference to each Grantor other than the
Company.

 

“Note Guarantor Obligations”: with respect to an, Note Guarantor, the collective
reference to all obligations and liabilities of such Note Guarantor which may
arise under or in connection with any Note Guarantee or any other document
related thereto to which such Note Guarantor is a party; in each case whether on
account of guarantee obligations, reimbursement,

 

7

--------------------------------------------------------------------------------


 

obligations, fees, indemnities, costs, expenses or otherwise in respect of Note
Obligations (including, without limitation, all fees, charges and disbursements
of counsel to the Note Collateral Agent that are required to be paid by such
Note Guarantor pursuant to the terms of this Agreement, the Note Indenture or
any other document related hereto to which such Note Guarantor is a party).

 

“Note Obligations”: the collective reference to the Note Company Obligations and
the Note Guarantor Obligations.

 

“Note Priority Collateral”: with respect to each Grantor, any and all property
secured by the Mortgages and the following property now owned or hereafter
acquired by such Grantor or in which such Grantor has now or at any time in the
future may acquire any right, title or interest: all Chattel Paper, Deposit
Accounts, the Deposit Accounts (except to the extent that such Deposit Accounts
or funds or other amounts credited thereto constitute Bank Priority Collateral),
Documents (other than title documents with respect to Vehicles), Equipment,
General Intangibles, Instruments, Intellectual Property, Investment Property,
Letter-Of-Credit Rights, Commercial Tort Claims and all other property not
described above, all books and records pertaining to the foregoing and, to the
extent not otherwise included in the foregoing, all Proceeds, all Supporting
Obligations and all products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing; but, excluding, however, all Bank Priority Collateral and the Number
1 Paper Machine at the Menominee, Michigan location and all equipment directly
related thereto; provided, however, that any Collateral, regardless of type,
received in connection with an Asset Disposition or Asset Swap of Note Priority
Collateral or otherwise in exchange for Note Priority Collateral, or any
additional issuance of Notes, pursuant to the terms of the Note Indenture shall
be treated as Note Priority Collateral under this Agreement, the Note Security
Agreement and the Bank Security Agreements; provided, further, that any
Collateral of the type that constitutes Note Priority Collateral, if received in
connection with an Asset Disposition or Asset Swap of Bank Priority Collateral
or otherwise in exchange for Bank Priority Collateral pursuant to the terms of
the Note Indenture, shall be treated as Bank Priority.  Collateral under this
Agreement, the Note Security Agreement and the Bank Security Agreements.

 

“Note Second Priority Lien”: the reference to “Second Priority Interest” as
defined in and granted or purported to, be granted pursuant to the Note Security
Agreement.

 

“Note Secured Parties”: the secured parties under the Note Security Agreement.

 

“Obligations”: any or all of the Bank Borrower Obligations, the Bank Guarantor
Obligations, the Note Company Obligations and the Note Guarantor Obligations.

 

“Person”: any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, limited liability
company, government or any agency or political subdivision hereof or any other
entity.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other

 

8

--------------------------------------------------------------------------------


 

income from the Investment Property, collections thereon or distributions or
payments with respect thereto.

 

“Receivables”: all accounts (as defined in the New York UCC) and any and all
other receivables and any other right to payment for goods sold or leased or for
services rendered, including, without limitation, all accounts created by, or
arising from, all of each of the Grantor’s sales, leases, rentals of goods or
renditions of services to their customers, in each case (i) including, but not
limited to, those accounts arising under any of the Grantors’ trade names or
styles, or through any of the Grantors’ divisions, and (ii) whether or not
(x) such right is evidenced by an Instrument or Chattel Paper, (y) such right
has been earned by performance (including, without limitation, any account) or
(z) specifically listed on schedules furnished to the Bank Administrative Agent.

 

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Secured Debt Documents”: the collective reference to the Note Documents and the
Bank Documents.

 

1.2           Other Definitional Provisions.   (a)  The words “hereof,”
“herein”, “hereto” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section and Schedule references are to this
Agreement unless otherwise specified.

 


(B)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


(C)           WHERE THE CONTEXT REQUIRES, TERMS RELATING TO THE COLLATERAL OR
ANY PART THEREOF, WHEN USED IN RELATION TO A GRANTOR, SHALL REFER TO SUCH
GRANTOR’S COLLATERAL OR THE RELEVANT PART THEREOF.


 


(D)           SUBJECT TO SECTIONS 2.2(J) AND 2.3(J), THE PHRASES “SATISFIED IN
FULL” OR “PAYMENT IN FULL” (OR PHRASES OF SIMILAR IMPORT) WHEN USED IN THIS
AGREEMENT WITH RESPECT TO ANY OF THE NOTE OBLIGATIONS, OR THE BANK OBLIGATIONS
(OR THE LIENS SECURING SUCH OBLIGATIONS), AS THE CASE MAY BE, SHALL MEAN
SATISFACTION OR PAYMENT IN FULL OF SUCH APPLICABLE OBLIGATIONS OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS WHICH ARE NOT THEN DUE AND PAYABLE (OR
REASONABLY EXPECTED TO BECOME DUE AND PAYABLE IN THE THEN FORESEEABLE FUTURE).


 


SECTION 2.   RANKING OF SECURITY INTERESTS; REMEDIES


 

2.1           Ranking.  Notwithstanding (i) anything to the contrary contained
in any other document, filing or agreement related to the creation, attachment,
perfection or existence of the security interests granted in the Note Security
Agreement or the Bank Security Agreements, (ii) the time, place, order or method
of attachment or perfection of Such security interests; (iii) the time or order
of filing or recording of financing statements or other documents filed or

 

9

--------------------------------------------------------------------------------


 

recorded to perfect such security interests and (iv) the rules for determining
priority ender any law governing the relative priorities of secured creditors,
(a) the security interests created or purported to be created by the Note
Security Agreement with respect to the Bank Priority Collateral are
subordinated, and junior in priority to. the security interests created or
purported to be created by the Bank Security Agreements with respect to the Bank
Priority Collateral and (b) the security interests created or purported to be
created by the Bank Security Agreements with respect to the Note Priority
Collateral are subordinated and junior in priority to the security interests
created or purported to be created by the Note Security Agreement with respect
to the Note Priority Collateral.

 

2.2           Remedies with respect to Note Priority Collateral. (a)  The Bank
Administrative Agent acknowledges and agrees that, until all of the Note
Obligations have been paid in full, the exercise of rights and remedies in
respect of the Note Priority Collateral by the Bank Administrative Agent shall
be limited to the extent set forth in, and shall be governed by, this Agreement.

 


(B)           UNTIL THE NOTE OBLIGATIONS SHALL HAVE BEEN SATISFIED IN FULL,
OTHER THAN TO THE EXTENT EXPRESSLY PROVIDED IN THIS AGREEMENT, NO BANK SECURED
PARTY SHALL EXERCISE ANY RIGHTS OR REMEDIES IN RESPECT OF THE NOTE PRIORITY
COLLATERAL, WHETHER UNDER A SECURED DEBT DOCUMENT, APPLICABLE LAW OR OTHERWISE,
INCLUDING, WITHOUT LIMITATION, ANY ACTION TO INSTITUTE ANY JUDICIAL OR
NONJUDICIAL OR SIMILAR ACTION OR PROCEEDING IN RESPECT OF ITS LIEN OR TO SEEK
RELIEF FROM THE AUTOMATIC STAY PURSUANT TO SECTION 362 OF THE BANKRUPTCY CODE IN
RESPECT OF ITS LIEN; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL BE
CONSTRUED AS PREVENTING THE BANK ADMINISTRATIVE AGENT OR ANY BANK SECURED PARTY
FROM TAKING ANY ACTION WHICH IS REASONABLY DESIRABLE OR NECESSARY TO PERFECT AND
PROTECT THE BANK SECOND PRIORITY LIEN, WHICH ACTION IS NOT ADVERSE TO THE NOTE
SECURED PARTIES OR THE NOTE FIRST PRIORITY LIEN, INCLUDING; WITHOUT LIMITATION,
THE FILING OF FINANCING STATEMENTS TINDER THE UNIFORM COMMERCIAL CODE IN ANY
APPLICABLE JURISDICTION, THE EXECUTION AND DELIVERY OF ACCOUNT CONTROL
AGREEMENTS OR SIMILAR AGREEMENTS ENTERED INTO FOR THE PURPOSE OF OBTAINING
“CONTROL” (WITHIN THE MEANING OF THE APPLICABLE UNIFORM COMMERCIAL CODE) OF ANY
APPLICABLE NOTE PRIORITY COLLATERAL (TO THE EXTENT THAT IT IS POSSIBLE FOR BOTH
THE NOTE COLLATERAL AGENT AND THE BANK ADMINISTRATIVE AGENT TO HAVE JOINT
“CONTROL” OF SUCH ITEM OF NOTE PRIORITY COLLATERAL) AND THE FILING OF A CLAIM OR
STATEMENT OF INTEREST IN AN INSOLVENCY PROCEEDING IN RESPECT OF THE BANK SECOND
PRIORITY LIEN OR ANY OBLIGATIONS SECURED THEREBY.  UNTIL THE NOTE OBLIGATIONS
SHALL HAVE BEEN SATISFIED IN FULL, THE NOTE COLLATERAL AGENT SHALL HAVE THE
EXCLUSIVE RIGHT TO EXERCISE RIGHTS AND REMEDIES IN RESPECT OF THE NOTE PRIORITY
COLLATERAL AND, TO ENFORCE THE PROVISIONS OF AND EXERCISE REMEDIES UNDER THIS
AGREEMENT AND THE NOTE DOCUMENTS AND UNDER APPLICABLE LAW (OR REFRAIN FROM
ENFORCING ANY SUCH RIGHTS AND EXERCISING ANY SUCH REMEDIES), ALL IN SUCH ORDER
AND IN SUCH MARINER AS IT MAY DETERMINE IN ITS DISCRETION.  FOR THE AVOIDANCE OF
DOUBT, THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT, NOTWITHSTANDING THE
OCCURRENCE AND CONTINUATION OF AN EVENT OF DEFAULT AS DEFINED UNDER THE BANK
FINANCING AGREEMENT, THE NOTE COLLATERAL AGENT SHALL NOT HAVE ANY OBLIGATION OR
DUTY TO EXERCISE REMEDIES AGAINST THE NOTE PRIORITY COLLATERAL.


 


(C)           EACH BANK SECURED PARTY HEREBY CONSENTS TO AND AUTHORIZES THE SALE
OF ALL OR ANY PART OF THE NOTE PRIORITY COLLATERAL BY THE NOTE COLLATERAL AGENT
IN ACCORDANCE WITH THE TERMS OF THE NOTE SECURITY AGREEMENT AND THE OTHER NOTE
DOCUMENTS AND AGREES THAT WHEN ALL OR ANY PART OF THE NOTE PRIORITY COLLATERAL
IS SOLD PURSUANT TO THE NOTE SECURITY AGREEMENT OR THE

 

10

--------------------------------------------------------------------------------


APPLICABLE NOTE DOCUMENT AND, OTHERWISE IN ACCORDANCE WITH THIS AGREEMENT,
FOLLOWING SUCH SALE, SUCH NOTE PRIORITY COLLATERAL (BUT NOT THE PROCEEDS
THEREOF) SHALL BE FREE OF ALL OF THE BANK SECOND PRIORITY LIEN. THE BANK
ADMINISTRATIVE AGENT HEREBY APPOINTS THE NOTE COLLATERAL AGENT AS ITS
ATTORNEY-IN-FACT TO EXECUTE AND DELIVER IN ITS STEAD ANY RELEASES, TERMINATION
STATEMENTS OR OTHER DOCUMENTATION REASONABLY NECESSARY OR REQUESTED TO EVIDENCE
THE FOREGOING RELEASE OF LIENS ON THE NOTE PRIORITY COLLATERAL.


 


(D)           NO BANK SECURED PARTY, BY ITSELF OR THROUGH OR WITH ANY OTHER
PERSON, SHALL (I) CONTEST, PROTEST, OBJECT TO, INTERFERE WITH, SEEK TO ENJOIN OR
INVOKE OR UTILIZE ANY PROVISION OF ANY DOCUMENT, LAW OR EQUITABLE PRINCIPLE, OR
OTHERWISE TAKE ANY OTHER ACTION WHATSOEVER WHICH MIGHT PREVENT, DELAY OR IMPEDE,
ANY EXERCISE OF RIGHTS OR REMEDIES BY THE NOTE COLLATERAL AGENT UNDER THE NOTE
SECURITY AGREEMENT OR APPLICABLE LAW IN RESPECT OF THE NOTE PRIORITY COLLATERAL
OR (II) CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY OF THE OBLIGATIONS OR THE
VALIDITY, PERFECTION, PRIORITY OR ENFORCEABILITY OF ANY OF THE LIENS CREATED
HEREUNDER (IT BEING UNDERSTOOD AND AGREED THAT THE TERMS OF THIS AGREEMENT SHALL
GOVERN EVEN IF PART OR ALL OF THE NOTE FIRST PRIORITY LIEN OR THE BANK SECOND
PRIORITY LIEN IS AVOIDED, DISALLOWED, SET ASIDE OR OTHERWISE INVALIDATED IN ANY
JUDICIAL PROCEEDING OR OTHERWISE).  THE BANK ADMINISTRATIVE AGENT AND THE BANK
SECURED PARTIES AGREE THAT THE NOTE PRIORITY COLLATERAL MAY BE REPOSSESSED OR
REMOVED BY THE NOTE COLLATERAL AGENT, SUBJECT TO THE TERMS OF THIS AGREEMENT.


 


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE RIGHT
OF EACH BANK SECURED PARTY TO RECEIVE PAYMENT OF THE OBLIGATIONS HELD BY SUCH
BANK SECURED PARTY WHEN DUE (WHETHER AT THE STATED MATURITY THEREOF, BY
ACCELERATION OR OTHERWISE) AS EXPRESSED IN THE RELATED SECURED DEBT DOCUMENT OR
OTHER INSTRUMENT EVIDENCING OR AGREEMENT GOVERNING AN OBLIGATION OR TO INSTITUTE
SUIT FOR THE ENFORCEMENT OF SUCH PAYMENT ON OR AFTER SUCH DUE DATE, AND THE
OBLIGATION OF THE GRANTORS TO PAY SUCH OBLIGATION WHEN DUE, SHALL NOT BE
IMPAIRED OR AFFECTED WITHOUT THE CONSENT OF SUCH BANK SECURED PARTY GIVEN IN THE
MANNER PRESCRIBED BY THE SECURED DEBT DOCUMENT UNDER WHICH SUCH OBLIGATION IS
OUTSTANDING.


 


(F)            THE NOTE SECURED PARTIES SHALL HAVE THE RIGHT, EXERCISABLE IN
THEIR SOLE DISCRETION, WITHOUT NOTICE OR DEMAND AND WITHOUT AFFECTING OR
IMPAIRING THE AGREEMENTS AND OBLIGATIONS OF THE BANK SECURED PARTIES, FROM TIME
TO TIME (I) TO MODIFY, EXTEND, AMEND, RESTATE, COMPROMISE, SUPPLEMENT, WAIVE OR
RELEASE THE NOTE OBLIGATIONS FROM TIME TO TIME, AND THE AGGREGATE AMOUNT OF THE
NOTE OBLIGATIONS MAY BE RENEWED, REPLACED OR REFINANCED, ALL WITHOUT NOTICE TO
OR CONSENT BY THE BANK ADMINISTRATIVE AGENT OR THE BANK SECURED PARTIES;
PROVIDED, HOWEVER, THAT THE PRINCIPAL AMOUNT OF THE NOTE OBLIGATIONS MAY ONLY BE
RENEWED, REPLACED OR REFINANCED IN AN AMOUNT NOT TO EXCEED THE AGGREGATE
PRINCIPAL AMOUNT OF THE NOTES (INCLUDING ANY ADDITIONAL NOTES ISSUED PURSUANT TO
THE NOTE INDENTURE) AND (II) TO EXERCISE OR REFRAIN FROM EXERCISING ANY POWERS
OR RIGHTS CONFERRED ON THE NOTE SECURED PARTIES UNDER THE NOTE DOCUMENTS.  EACH
OF THE BANK SECURED PARTIES WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
REQUIREMENT THAT THE NOTE SECURED PARTIES OR THE NOTE COLLATERAL AGENT PROTECT,
SECURE, PERFECT OR INSURE THE NOTE FIRST PRIORITY LIEN OR EXHAUST ANY RIGHT OR
TAKE ANY ACTION AGAINST THE COMPANY OR THE NOTE GUARANTORS.


 


(G)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH BANK
SECURED PARTY WAIVES ANY CLAIM IT MIGHT HAVE AGAINST THE NOTE COLLATERAL AGENT
AND ANY NOTE SECURED PARTY OR THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES OR
AGENTS WITH RESPECT TO, OR ARISING OUT OF, ANY

 

11

--------------------------------------------------------------------------------


 


ACTION OR FAILURE TO ACT OR ANY ERROR OF JUDGMENT, NEGLIGENCE, OR MISTAKE OR
OVERSIGHT WHATSOEVER, EXCEPT FOR CLAIMS ARISING OUT OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON THE PART OF THE NOTE COLLATERAL AGENT OR THE NOTE SECURED
PARTIES OR THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS WITH
RESPECT TO ANY EXERCISE OF RIGHTS OR REMEDIES HEREUNDER OR UNDER ANY NOTE
DOCUMENT OR ANY TRANSACTION RELATING TO THE NOTE PRIORITY COLLATERAL.  NONE OF
THE NOTE SECURED PARTIES OR THE NOTE COLLATERAL AGENT OR THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR FAILURE TO COLLECT
OR REALIZE UPON ANY OF THE NOTE PRIORITY COLLATERAL OR FOR ANY DELAY IN DOING SO
OR SHALL BE UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY NOTE
PRIORITY COLLATERAL OR TO TAKE ANY OTHER ACTION WHATSOEVER WITH REGARD TO THE
NOTE PRIORITY COLLATERAL OR ANY PART THEREOF.


 


(H)           IF, THROUGH THE OPERATION OF ANY BANKRUPTCY, REORGANIZATION,
INSOLVENCY OR OTHER LAWS OR OTHERWISE, THE NOTE FIRST PRIORITY LIEN IS ENFORCED
WITH RESPECT TO LESS THAN ALL OF THE NOTE OBLIGATIONS THEN OUTSTANDING AND
SECURED BY THE NOTE SECURITY AGREEMENT (SUCH UNENFORCED PORTION OF THE NOTE
OBLIGATIONS, THE “AVOIDED NOTE OBLIGATIONS”), THE BANK ADMINISTRATIVE AGENT
SHALL APPLY THE PROCEEDS OF THE NOTE PRIORITY COLLATERAL SO THAT THE NOTE
SECURED PARTIES RECEIVE AN AMOUNT WITH RESPECT TO THE AVOIDED NOTE OBLIGATIONS
EQUAL TO THE AMOUNT THE NOTE SECURED PARTIES WOULD HAVE RECEIVED WITH RESPECT
THERETO (AS GENERAL UNSECURED CREDITORS) HAD THE OBLIGATIONS SECURED BY THE BANK
SECOND PRIORITY LIEN NOT BEEN SECURED BY THE BANK SECURITY AGREEMENTS.  TO THE
EXTENT THAT PROCEEDS COLLECTED WITH RESPECT TO THE OBLIGATIONS HELD BY ANY OF
THE BANK SECURED PARTIES ARE DISTRIBUTED TO, THE NOTE SECURED PARTIES IN
ACCORDANCE WITH THE PRECEDING SENTENCE AND THE LIENS OF SUCH BANK SECURED
PARTIES IN THE NOTE PRIORITY COLLATERAL ARE DISCHARGED IN WHOLE OR IN PART ON
THE BASIS THAT THE OBLIGATIONS HELD BY THE BANK SECURED PARTIES HAVE BEEN
SATISFIED UNDER APPLICABLE LAW, THEN, TO THE EXTENT OF THE AMOUNT OF SUCH
DISTRIBUTION MADE BY SUCH BANK SECURED PARTIES, ANY COLLECTIONS BY THE NOTE
SECURED PARTIES IN RESPECT OF ITS LIENS ON THE BANK PRIORITY COLLATERAL PURSUANT
TO THE NOTE SECURITY AGREEMENT SHALL, AFTER DISCHARGE IN FULL OF THE LIENS OF
SUCH BANK SECURED PARTIES (TO THE EXTENT THAT SUCH LIENS ARE SENIOR TO LIENS OF
THE NOTE SECURED PARTIES ON THE BANK PRIORITY COLLATERAL IN ACCORDANCE WITH THE
TERMS OF THE APPLICABLE SECURED DEBT DOCUMENTS) ON THE BASIS THAT THE
OBLIGATIONS SECURED THEREBY HAVE BEEN SATISFIED UNDER APPLICABLE LAW, BE
DISTRIBUTED TO THE BANK SECURED PARTIES UPON RECEIPT THEREOF BY THE NOTE SECURED
PARTIES.


 


(I)            IF AT ANY TIME AFTER AN EVENT OF DEFAULT UNDER THE NOTE DOCUMENTS
SHALL HAVE OCCURRED AND BE CONTINUING ANY BANK SECURED PARTY (A “RECEIVING
PARTY”) SHALL RECEIVE ANY PAYMENT OR DISTRIBUTION ON ACCOUNT OF THE OBLIGATIONS
OWED TO SUCH RECEIVING PARTY (WHETHER VOLUNTARY, INVOLUNTARY, THROUGH THE
EXERCISE OF ANY RIGHTS OF SET-OFF OR OTHERWISE, AND WHETHER IN CASH, PROPERTY OR
SECURITIES) REPRESENTING PROCEEDS OF ANY OF THE NOTE PRIORITY COLLATERAL AND
WHICH IS IN EXCESS OF THE PAYMENTS OR DISTRIBUTIONS SUCH RECEIVING PARTY WOULD
HAVE RECEIVED THROUGH THE OPERATION OF THIS AGREEMENT AND THE BANK SECURITY
AGREEMENTS AND AFTER GIVING EFFECT TO THE CIRCUMSTANCES DESCRIBED IN PARAGRAPHS
(H) ABOVE AND (J) BELOW (SUCH PAYMENTS OR DISTRIBUTIONS, “EXCESS PAYMENTS”),
THEN SUCH RECEIVING PARTY SHALL HOLD SUCH EXCESS PAYMENTS IN TRUST FOR THE
BENEFIT OF THE NOTE SECURED PARTIES, SHALL NOT COMMINGLE SUCH EXCESS PAYMENTS
WITH ANY OTHER PROPERTY OF SUCH RECEIVING PARTY AND SHALL PROMPTLY PAY OVER SUCH
EXCESS PAYMENTS IN THE FORM RECEIVED (DULY ENDORSED, IF NECESSARY, TO THE NOTE
COLLATERAL AGENT) TO THE NOTE COLLATERAL AGENT, FOR DISTRIBUTION BY THE NOTE
COLLATERAL AGENT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND THE
NOTE SECURITY AGREEMENT.

 

12

--------------------------------------------------------------------------------


 


(J)            THE BANK ADMINISTRATIVE AGENT AND THE BANK SECURED PARTIES
ACKNOWLEDGE THAT IF ANY PAYMENT MADE BY A GRANTOR OR OTHER PERSON AND APPLIED TO
THE NOTE OBLIGATIONS IS AT ANY TIME ANNULLED, AVOIDED, SET ASIDE, RESCINDED,
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL OR OTHERWISE REQUIRED TO
BE REFUNDED OR REPAID, OR THE PROCEEDS OF NOTE PRIORITY COLLATERAL ARE REQUIRED
TO BE RETURNED BY ANY NOTE SECURED PARTY TO SUCH GRANTOR, ITS ESTATE, TRUSTEE,
RECEIVER OR ANY OTHER PERSON UNDER ANY REQUIREMENT OF LAW OF ANY GOVERNMENTAL
AUTHORITY, THEN TO THE EXTENT OF SUCH PAYMENT OR REPAYMENT, ANY LIEN OR OTHER
NOTE PRIORITY COLLATERAL SECURING SUCH NOTE OBLIGATION SHALL BE AND REMAIN IN
FULL FORCE AND EFFECT AS FULLY AS IF SUCH PAYMENT HAD NEVER BEEN MADE OR, IF
PRIOR THERETO THE LIEN GRANTED HEREBY OR BY ANY OTHER NOTE PRIORITY COLLATERAL
SECURING SUCH OBLIGATION HEREUNDER SHALL HAVE BEEN RELEASED OR TERMINATED BY
VIRTUE OF SUCH CANCELLATION OR SURRENDER, SUCH LIEN OR OTHER NOTE PRIORITY
COLLATERAL SHALL BE REINSTATED IN FULL FORCE AND EFFECT, AND SUCH PRIOR
CANCELLATION OR SURRENDER SHALL NOT DIMINISH, RELEASE, DISCHARGE, IMPAIR OR
OTHERWISE AFFECT ANY LIEN OR OTHER NOTE PRIORITY COLLATERAL SECURING THE
OBLIGATIONS OF ANY GRANTOR IN RESPECT OF THE AMOUNT OF SUCH PAYMENT.


 


(K)           IN THE EVENT THAT THE NOTE COLLATERAL AGENT HAS “CONTROL” (WITHIN
THE MEANING OF THE UNIFORM COMMERCIAL CODE OF ANY APPLICABLE JURISDICTION) OF
ANY INVESTMENT PROPERTY, LETTER-OF-CREDIT RIGHTS, DEPOSIT ACCOUNTS OR ELECTRONIC
CHATTEL PAPER INCLUDED IN THE NOTE PRIORITY COLLATERAL OR ANY OTHER NOTE
PRIORITY COLLATERAL FOR WHICH A SECURITY INTEREST IS PERFECTED BY POSSESSION OF
SUCH COLLATERAL, THE NOTE COLLATERAL AGENT SHALL CONTROL SUCH NOTE PRIORITY
COLLATERAL FOR THE BENEFIT OF THE NOTE SECURED PARTIES AND THE BANK
ADMINISTRATIVE AGENT AND THE BANK SECURED PARTIES.  SUBJECT TO SECTION 4.6(B),
PROMPTLY FOLLOWING THE STATED MATURITY (AS DEFINED IN THE NOTE INDENTURE) OF THE
NOTES, THE NOTE COLLATERAL AGENT 3 SHALL DELIVER OR ASSIGN CONTROL OF THE
REMAINDER OF THE COLLATERAL; IF ANY, IN ITS POSSESSION OR UNDER ITS CONTROL TO
THE BANK ADMINISTRATIVE AGENT UNLESS THE BANK OBLIGATIONS SHALL HAVE BEEN PAID
IN FULL OR EXCEPT AS MAY OTHERWISE BE REQUIRED BY APPLICABLE LAW OR COURT ORDER.


 

2.3           Remedies with respect to the Bank Priority Collateral.  (a)  The
Note Collateral Agent acknowledges and agrees that, until all of the Bank
Obligations have been paid in full, the exercise of rights and remedies in
respect of the Bank Priority Collateral by the Note Collateral Agent shall be
limited to the extent set forth in, and shall be governed by, this Agreement.

 


(B)           UNTIL THE BANK OBLIGATIONS SHALL HAVE BEEN SATISFIED IN FULL,
OTHER THAN TO THE EXTENT EXPRESSLY PROVIDED IN THIS AGREEMENT, NO NOTE SECURED
PARTY SHALL EXERCISE ANY RIGHTS OR REMEDIES IN RESPECT OF THE BANK COLLATERAL,
WHETHER UNDER A SECURED DEBT DOCUMENT, APPLICABLE LAW OR OTHERWISE, INCLUDING,
WITHOUT LIMITATION, ANY ACTION TO INSTITUTE ANY JUDICIAL OR NONJUDICIAL OR
SIMILAR ACTION OR PROCEEDING IN RESPECT OF ITS LIEN OR TO SEEK RELIEF FROM THE
AUTOMATIC STAY PURSUANT TO SECTION 362 OF THE BANKRUPTCY CODE IN RESPECT OF ITS
LIEN; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS
PREVENTING THE NOTE COLLATERAL AGENT OR ANY NOTE SECURED PARTY FROM TAKING ANY
ACTION WHICH IS REASONABLY DESIRABLE OR NECESSARY TO PERFECT AND PROTECT THE
NOTE SECOND PRIORITY LIEN, WHICH ACTION IS NOT ADVERSE TO THE BANK SECURED
PARTIES OR THE BANK FIRST PRIORITY LIEN, INCLUDING, WITHOUT LIMITATION, THE
FILING OF FINANCING STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE IN ANY
APPLICABLE JURISDICTION, THE EXECUTION AND DELIVERY OF ACCOUNT CONTROL
AGREEMENTS OR SIMILAR AGREEMENTS ENTERED INTO FOR THE PURPOSE OF OBTAINING
“CONTROL” (WITHIN THE MEANING OF THE APPLICABLE UNIFORM COMMERCIAL CODE) OF ANY
APPLICABLE BANK PRIORITY COLLATERAL (TO THE EXTENT THAT IT IS POSSIBLE FOR BOTH
THE

 

13

--------------------------------------------------------------------------------


 


BANK ADMINISTRATIVE AGENT AND THE NOTE COLLATERAL AGENT TO HAVE JOINT “CONTROL”
OF SUCH ITEM OF BANK COLLATERAL) AND THE FILING OF A CLAIM OR STATEMENT OF
INTEREST IN AN INSOLVENCY PROCEEDING IN RESPECT OF THE NOTE SECOND PRIORITY LIEN
OR ANY OBLIGATIONS SECURED THEREBY.  UNTIL THE BANK OBLIGATIONS SHALL HAVE BEEN
SATISFIED IN FULL, THE BANK ADMINISTRATIVE AGENT SHALL HAVE THE EXCLUSIVE RIGHT
TO EXERCISE RIGHTS AND REMEDIES IN RESPECT OF THE BANK PRIORITY COLLATERAL AND,
TO ENFORCE THE PROVISIONS OF AND EXERCISE REMEDIES UNDER THIS AGREEMENT AND THE
BANK DOCUMENTS AND UNDER APPLICABLE LAW (OR REFRAIN FROM ENFORCING ANY SUCH
RIGHTS AND EXERCISING ANY SUCH REMEDIES), ALL IN SUCH ORDER AND IN SUCH MANNER
AS IT MAY DETERMINE IN ITS DISCRETION.  FOR THE AVOIDANCE OF DOUBT, THE PARTIES
HERETO ACKNOWLEDGE AND AGREE THAT, NOTWITHSTANDING THE OCCURRENCE AND
CONTINUATION OF AN EVENT OF DEFAULT AS DEFINED UNDER THE NOTE INDENTURE, THE
BANK ADMINISTRATIVE AGENT SHALL NOT HAVE ANY OBLIGATION OR DUTY TO EXERCISE
REMEDIES AGAINST THE BANK PRIORITY COLLATERAL.


 


(C)           EACH NOTE SECURED PARTY HEREBY CONSENTS TO AND AUTHORIZES THE SALE
OF ALL OR ANY PART OF THE ‘ BANK PRIORITY COLLATERAL BY THE BANK ADMINISTRATIVE
AGENT OR ANY OTHER BANK SECURED PARTY IN ACCORDANCE WITH THE TERMS OF THE BANK
SECURITY AGREEMENTS AND THE OTHER BANK DOCUMENTS AND AGREES THAT WHEN ALL OR ANY
PART OF THE BANK PRIORITY COLLATERAL IS SOLD PURSUANT TO THE BANK SECURITY
AGREEMENTS OR THE APPLICABLE BANK DOCUMENT AND OTHERWISE IN ACCORDANCE WITH THIS
AGREEMENT, FOLLOWING SUCH SALE, SUCH ALL BANK PRIORITY COLLATERAL (BUT NOT THE
PROCEEDS THEREOF) SHALL BE FREE OF THE NOTE SECOND PRIORITY LIEN.  THE NOTE
COLLATERAL AGENT HEREBY APPOINTS THE BANK ADMINISTRATIVE AGENT AS ITS
ATTORNEY-IN-FACT TO EXECUTE AND DELIVER IN ITS STEAD ANY RELEASES, TERMINATION
STATEMENTS OR OTHER DOCUMENTATION REASONABLY NECESSARY OR REQUESTED TO EVIDENCE
THE FOREGOING RELEASE OF LIENS ON THE BANK PRIORITY COLLATERAL.


 


(D)           NO NOTE SECURED PARTY, BY ITSELF OR THROUGH OR WITH ANY OTHER
PERSON, SHALL (I) CONTEST, PROTEST, OBJECT TO, INTERFERE WITH, SEEK TO ENJOIN OR
INVOKE OR UTILIZE ANY PROVISION OF ANY DOCUMENT, LAW OR EQUITABLE PRINCIPLE, OR
OTHERWISE TAKE ANY OTHER ACTION WHATSOEVER WHICH MIGHT PREVENT, DELAY OR IMPEDE,
ANY EXERCISE OF RIGHTS OR REMEDIES BY THE BANK ADMINISTRATIVE AGENT OR THE OTHER
BANK SECURED PARTIES UNDER THE BANK SECURITY AGREEMENTS OR APPLICABLE LAW IN
RESPECT OF THE BANK PRIORITY COLLATERAL OR (II) CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY OF THE OBLIGATIONS OR THE VALIDITY, PERFECTION, PRIORITY
OR ENFORCEABILITY OF ANY OF THE LIENS CREATED HEREUNDER (IT BEING UNDERSTOOD AND
AGREED THAT THE TERMS OF THIS AGREEMENT SHALL GOVERN EVEN IF PART OR ALL OF THE
BANK FIRST PRIORITY LIEN OR THE NOTE SECOND PRIORITY LIEN IS AVOIDED,
DISALLOWED, SET ASIDE OR OTHERWISE INVALIDATED IN ANY JUDICIAL PROCEEDING OR
OTHERWISE).  THE NOTE COLLATERAL AGENT AND THE NOTE SECURED PARTIES AGREE THAT
THE BANK PRIORITY COLLATERAL MAY BE REPOSSESSED OR REMOVED BY THE BANK
ADMINISTRATIVE AGENT OR ANY BANK SECURED PARTIES, SUBJECT TO THE TERMS OF THIS
AGREEMENT, AND, TO THE EXTENT THAT SUCH BANK PRIORITY COLLATERAL IS LOCATED ON
PROPERTY THAT CONSTITUTES NOTE PRIORITY COLLATERAL, THE NOTE COLLATERAL AGENT
AND THE NOTE SECURED PARTIES WILL PROVIDE ACCESS TO THE BANK ADMINISTRATIVE
AGENT AND THE BANK SECURED PARTIES ACCORDINGLY.  IN ADDITION, THE NOTE
COLLATERAL AGENT AND THE NOTE SECURED PARTIES AGREE TO PERMIT THE BANK
ADMINISTRATIVE AGENT AND/OR THE BANK SECURED PARTIES TO ACCESS AND USE ALL OR
ANY PART OF THE NOTE PRIORITY COLLATERAL AS MAY BE REASONABLY NECESSARY TO
ENABLE THE BANK ADMINISTRATIVE AGENT AND/OR THE BANK SECURED PARTIES DURING
NORMAL BUSINESS HOURS TO CONVERT THE GRANTORS’ RAW MATERIALS AND WORK-IN-PROCESS
INVENTORY INTO SALEABLE FINISHED GOODS PRODUCT, SUBJECT TO THE RIGHTS OF THE
NOTE COLLATERAL AGENT AND THE NOTE SECURED PARTIES TO REPOSSESS AND REMOVE THE
NOTE PRIORITY COLLATERAL AS PROVIDED IN SECTION 2.2(D) ABOVE.

 

14

--------------------------------------------------------------------------------


 


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE RIGHT
OF EACH NOTE SECURED PARTY TO RECEIVE PAYMENT OF THE OBLIGATIONS HELD BY SUCH
NOTE SECURED PARTY WHEN DUE (WHETHER AT THE STATED MATURITY THEREOF, BY
ACCELERATION OR OTHERWISE) AS EXPRESSED IN THE RELATED SECURED DEBT DOCUMENT OR
OTHER INSTRUMENT EVIDENCING OR AGREEMENT GOVERNING AN OBLIGATION’ OR TO
INSTITUTE SUIT FOR THE ENFORCEMENT OF SUCH PAYMENT ON OR AFTER SUCH DUE DATE,
AND THE OBLIGATION OF THE GRANTORS TO PAY SUCH OBLIGATION WHEN DUE, SHALL NOT BE
IMPAIRED OR AFFECTED WITHOUT THE CONSENT OF SUCH NOTE SECURED PARTY GIVEN IN THE
MANNER PRESCRIBED BY THE SECURED DEBT DOCUMENT UNDER WHICH SUCH OBLIGATION IS
OUTSTANDING.


 


(F)            THE BANK SECURED PARTIES SHALL HAVE THE RIGHT, EXERCISABLE IN
THEIR SOLE DISCRETION, WITHOUT NOTICE OR DEMAND WITHOUT AFFECTING OR IMPAIRING
THE AGREEMENTS AND OBLIGATIONS OF THE NOTE SECURED PARTIES, FROM TIME TO TIME
(I) TO MODIFY, EXTEND, AMEND, RESTATE, COMPROMISE, SUPPLEMENT, WAIVE OR RELEASE
THE BANK OBLIGATIONS FROM TIME TO TIME, AND THE AGGREGATE AMOUNT OF THE BANK
OBLIGATIONS MAY BE RENEWED, REPLACED OR REFINANCED, ALL WITHOUT NOTICE TO OR
CONSENT BY THE NOTE COLLATERAL AGENT OR THE NOTE SECURED PARTIES; PROVIDED,
HOWEVER, THAT THE PRINCIPAL AMOUNT OF THE BANK OBLIGATIONS MAY ONLY BE RENEWED,
REPLACED OR REFINANCED IN AN AMOUNT NOT TO EXCEED THE GREATER OF (X) THE
BORROWING BASE AND (Y) $35.0 MILLION AND (II) TO EXERCISE OR REFRAIN FROM
EXERCISING ANY POWERS OR RIGHTS CONFERRED ON THE BANK SECURED PARTIES UNDER THE
BANK DOCUMENTS.  EACH OF THE NOTE SECURED PARTIES WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY REQUIREMENT THAT THE BANK SECURED PARTIES OR THE BANK
ADMINISTRATIVE AGENT PROTECT, SECURE, PERFECT OR INSURE THE BANK FIRST PRIORITY
LIEN OR EXHAUST ANY RIGHT OR TAKE ANY ACTION AGAINST THE BORROWERS OR THE BANK
GUARANTORS.


 


(G)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH NOTE
SECURED PARTY WAIVES ANY CLAIM IT MIGHT HAVE AGAINST THE BANK ADMINISTRATIVE
AGENT AND ANY BANK SECURED PARTY OR THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS WITH RESPECT TO, OR ARISING OUT OF, ANY ACTION OR FAILURE TO
ACT OR ANY ERROR OF JUDGMENT, NEGLIGENCE, OR MISTAKE OR OVERSIGHT WHATSOEVER,
EXCEPT FOR CLAIMS ARISING OUT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE
PART OF THE BANK ADMINISTRATIVE AGENT OR THE BANK SECURED PARTIES OR THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS WITH RESPECT TO ANY EXERCISE
OF RIGHTS OR REMEDIES HEREUNDER OR UNDER ANY BANK DOCUMENT OR ANY TRANSACTION
RELATING TO THE BANK COLLATERAL.  NONE OF THE BANK SECURED PARTIES OR THE BANK
ADMINISTRATIVE AGENT OR THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEE’S OR
AGENTS SHALL BE LIABLE FOR FAILURE TO COLLECT OR REALIZE UPON ANY OF THE BANK
PRIORITY COLLATERAL OR FOR ANY DELAY IN DOING SO OR SHALL BE UNDER ANY
OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY BANK PRIORITY COLLATERAL OR TO
TAKE ANY OTHER ACTION WHATSOEVER WITH REGARD TO THE BANK PRIORITY COLLATERAL OR
ANY PART THEREOF.


 


(H)           IF, THROUGH THE OPERATION OF ANY BANKRUPTCY, REORGANIZATION,
INSOLVENCY OR OTHER LAWS OR OTHERWISE, THE BANK FIRST PRIORITY LIEN IS ENFORCED
WITH RESPECT TO LESS THAN ALL OF THE BANK OBLIGATIONS THEN OUTSTANDING AND
SECURED BY EACH BANK SECURITY AGREEMENT (SUCH UNENFORCED PORTION OF THE BANK
OBLIGATIONS, THE “AVOIDED BANK OBLIGATIONS”), THE NOTE COLLATERAL AGENT SHALL
APPLY THE PROCEEDS OF THE BANK PRIORITY COLLATERAL SO THAT THE BANK SECURED
PARTIES RECEIVE AN AMOUNT WITH RESPECT TO THE AVOIDED BANK OBLIGATIONS EQUAL TO
THE AMOUNT THE BANK SECURED PARTIES WOULD HAVE RECEIVED WITH RESPECT THERETO (AS
GENERAL UNSECURED CREDITORS) HAD THE OBLIGATIONS SECURED BY THE NOTE SECOND
PRIORITY LIEN NOT BEEN SECURED BY THE NOTE SECURITY AGREEMENT.  TO THE EXTENT
THAT PROCEEDS COLLECTED WITH RESPECT TO THE OBLIGATIONS HELD BY ANY OF THE NOTE
SECURED PARTIES ARE DISTRIBUTED TO THE BANK SECURED PARTIES IN ACCORDANCE

 

15

--------------------------------------------------------------------------------


 


WITH THE PRECEDING SENTENCE AND THE LIENS OF SUCH NOTE SECURED PARTIES IN THE
BANK PRIORITY COLLATERAL ARE DISCHARGED IN WHOLE OR IN PART ON THE BASIS THAT
THE OBLIGATIONS HELD BY THE NOTE SECURED PARTIES HAVE BEEN SATISFIED UNDER
APPLICABLE LAW, THEN, TO THE EXTENT OF THE AMOUNT OF SUCH DISTRIBUTION MADE BY
SUCH NOTE SECURED PARTIES, ANY COLLECTIONS BY THE BANK SECURED PARTIES IN
RESPECT OF ITS LIENS ON THE NOTE PRIORITY COLLATERAL PURSUANT TO THE BANK
SECURITY AGREEMENTS SHALL, AFTER DISCHARGE IN FULL OF THE LIENS OF SUCH NOTE
SECURED PARTIES (TO THE EXTENT THAT SUCH LIENS ARE SENIOR TO LIENS OF THE BANK
SECURED PARTIES ON THE NOTE PRIORITY COLLATERAL IN ACCORDANCE WITH THE TERMS OF
THE APPLICABLE SECURED DEBT DOCUMENTS) ON THE BASIS THAT THE OBLIGATIONS SECURED
THEREBY HAVE BEEN SATISFIED UNDER APPLICABLE LAW, BE DISTRIBUTED TO THE NOTE
SECURED PARTIES UPON RECEIPT THEREOF BY THE BANK SECURED PARTIES.


 


(I)            IF AT ANY TIME AFTER AN EVENT OF DEFAULT UNDER THE BANK DOCUMENTS
SHALL HAVE OCCURRED AND BE CONTINUING ANY NOTE SECURED PARTY (A “RECEIVING
PARTY”) SHALL RECEIVE ANY PAYMENT OR DISTRIBUTION ON ACCOUNT OF THE OBLIGATIONS
OWED TO SUCH RECEIVING PARTY (WHETHER VOLUNTARY, INVOLUNTARY, THROUGH THE
EXERCISE OF ANY RIGHTS OF SET-OFF OR OTHERWISE, AND WHETHER IN CASH, PROPERTY OR
SECURITIES) REPRESENTING PROCEEDS OF ANY OF THE BANK PRIORITY COLLATERAL AND
WHICH IS IN EXCESS OF THE PAYMENTS OR DISTRIBUTIONS SUCH RECEIVING PARTY WOULD
HAVE RECEIVED THROUGH THE OPERATION OF THIS AGREEMENT AND THE NOTE SECURITY
AGREEMENT AND AFTER GIVING EFFECT TO THE CIRCUMSTANCES DESCRIBED IN PARAGRAPHS
(H) ABOVE AND (J) BELOW (SUCH PAYMENTS OR DISTRIBUTIONS, “EXCESS PAYMENTS”),
THEN SUCH RECEIVING PARTY SHALL HOLD SUCH EXCESS PAYMENTS IN TRUST FOR THE
BENEFIT OF THE BANK SECURED PARTIES, SHALL NOT COMMINGLE SUCH EXCESS PAYMENTS
WITH ANY OTHER PROPERTY OF SUCH RECEIVING PARTY AND SHALL PROMPTLY PAY OVER SUCH
EXCESS PAYMENTS IN THE FORM RECEIVED (DULY ENDORSED, IF NECESSARY, TO THE BANK
ADMINISTRATIVE AGENT) TO THE BANK ADMINISTRATIVE AGENT, FOR DISTRIBUTION BY THE
BANK ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT
AND THE BANK SECURITY AGREEMENTS.


 


(J)            THE NOTE COLLATERAL AGENT AND THE NOTE SECURED PARTIES
ACKNOWLEDGE THAT IF ANY PAYMENT MADE BY A GRANTOR OR OTHER PERSON AND APPLIED TO
THE BANK OBLIGATIONS IS AT ANY TIME ANNULLED, AVOIDED, SET ASIDE, RESCINDED,
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL OR OTHERWISE REQUIRED TO
BE REFUNDED OR REPAID, OR THE PROCEEDS OF BANK PRIORITY COLLATERAL ARE REQUIRED
TO BE RETURNED BY ANY BANK SECURED PARTY TO SUCH GRANTOR, ITS ESTATE, TRUSTEE,
RECEIVER OR ANY OTHER PERSON UNDER ANY REQUIREMENT OF LAW OF ANY GOVERNMENTAL
AUTHORITY, THEN TO THE EXTENT OF SUCH PAYMENT OR REPAYMENT, ANY LIEN OR OTHER
BANK PRIORITY COLLATERAL SECURING SUCH BANK OBLIGATION SHALL BE AND REMAIN IN
FULL FORCE AND EFFECT AS FULLY AS IF SUCH PAYMENT HAD NEVER BEEN MADE OR, IF
PRIOR THERETO THE LIEN GRANTED HEREBY OR BY ANY OTHER BANK PRIORITY COLLATERAL
SECURING SUCH OBLIGATION HEREUNDER SHALL HAVE BEEN RELEASED OR TERMINATED BY
VIRTUE OF SUCH CANCELLATION OR SURRENDER, SUCH LIEN OR OTHER BANK PRIORITY
COLLATERAL SHALL BE REINSTATED IN FALL FORCE AND EFFECT, AND SUCH PRIOR
CANCELLATION OR SURRENDER SHALL NOT DIMINISH, RELEASE, DISCHARGE, IMPAIR OR
OTHERWISE AFFECT ANY LIEN OR OTHER BANK PRIORITY COLLATERAL SECURING THE
OBLIGATIONS OF ANY GRANTOR IN RESPECT OF THE AMOUNT OF SUCH PAYMENT.


 


(K)           IN THE EVENT THAT THE BANK ADMINISTRATIVE AGENT HAS “CONTROL”
(WITHIN THE MEANING OF THE UNIFORM COMMERCIAL CODE OF ANY APPLICABLE
JURISDICTION) OF ANY INVESTMENT PROPERTY, LETTER-OF-CREDIT RIGHTS, DEPOSIT
ACCOUNTS OR ELECTRONIC CHATTEL PAPER INCLUDED IN THE BANK PRIORITY COLLATERAL OR
ANY OTHER BANK PRIORITY COLLATERAL FOR WHICH A SECURITY INTEREST IS PERFECTED BY
POSSESSION OF SUCH COLLATERAL, THE BANK ADMINISTRATIVE AGENT SHALL CONTROL SUCH
BANK PRIORITY COLLATERAL FOR THE BENEFIT OF THE BANK SECURED PARTIES AND THE
NOTE COLLATERAL

 

16

--------------------------------------------------------------------------------


 


AGENT AND THE NOTE SECURED PARTIES.  SUBJECT TO SECTION 4.6(B), PROMPTLY
FOLLOWING THE PAYMENT IN FULL OF THE BANK OBLIGATIONS, EACH OF THE BANK
ADMINISTRATIVE AGENT AND THE BANK SECURED PARTIES SHALL DELIVER OR ASSIGN
CONTROL OF THE REMAINDER OF THE COLLATERAL, IF ANY, IN ITS POSSESSION OR UNDER
ITS CONTROL TO THE NOTE COLLATERAL AGENT UNLESS THE STATED MATURITY (AS DEFINED
IN THE NOTE INDENTURE) OF THE NOTES SHALL HAVE OCCURRED OR EXCEPT AS MAY
OTHERWISE BE REQUIRED BY APPLICABLE LAW OR COURT ORDER.


 

2.4           Relative Rights of Parties.  This Agreement is intended solely for
the purpose of defining the relative rights of the Note Collateral Agent and the
Note Secured Parties, on the one hand, and the Bank Administrative Agent and the
Bank Secured Parties, on the other hand, in respect of (i) the subordination of
the Bank Second Priority Lien to the Note First Priority Lien and (ii) the
subordination of the Note Second Priority Lien to the Bank First Priority Lien. 
No other Person or entity shall have any right, benefit or other interest under
this Agreement.  Nothing contained in this Agreement is intended to affect or
limit, in any way whatsoever, the Liens and other rights that the Note Secured
Parties and the Bank Secured Parties have under the Note Security Agreement, the
Bank Security Agreements and the other Secured Debt Documents to which they are
a party insofar as the rights of the Company, any other Grantor or any other
Person or entity are involved.

 


SECTION 3.   COLLATERAL ACCOUNT


 

3.1           Note Obligations Satisfied.  Subject to Section 4.6(b), the Note
Collateral Agent shall pay over to the Bank Administrative Agent all remaining
moneys and other property held by the Note Collateral Agent in the Note
Collateral Account or received by the Note Collateral Agent with respect to the
Note Priority Collateral on or prior to the first Business Day falling after the
Note Obligations have been satisfied in full.  Subject to Section 4.6(b), the
Note Collateral Agent further covenants and agrees that after payment in full of
the Note Obligations, the Note Collateral Agent shall take all actions and do
all things reasonably requested by the Bank Administrative Agent to promptly
transfer or assign any Note Priority Collateral (or interest therein) to the
Bank Administrative Agent for the purpose of perfecting and protecting the Bank
Second Priority Lien.  Without limiting the generality of the foregoing, the
Note Collateral Agent shall (i) notify the Bank Administrative Agent that the
Note First Priority.  Lien has been released or terminated and that the Bank
Administrative Agent is authorized to instruct such Person regarding the
control, maintenance or disposition of the Note Priority Collateral, (ii) in the
case of Instruments, Certificated Securities, Chattel Paper (including
electronic chattel paper), Deposit Accounts, Letter-of-Credit Rights and any
other relevant Collateral, take any actions reasonably requested to assign or
transfer “control” (within the meaning of the applicable Uniform Commercial
Code) or possession of such Note Priority Collateral to the Bank Administrative
Agent and (iii) authorize the filing of termination statements under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the termination of the Note First Priority Lien.  With respect to the
Note Priority Collateral identified in clause (ii) above, the Note Collateral
Agent shall not transfer to any other Person or return or reassign to the
Grantors possession or control of any such Note Priority Collateral unless the
Bank Administrative Agent shall have consented thereto.

 

3.2           Bank Obligations Satisfied.  Subject to Section 4.6(b), the Bank
Administrative Agent shall pay over to the Note Collateral Agent all remaining
moneys and

 

17

--------------------------------------------------------------------------------


 

other property held by the Bank Administrative Agent in the Bank Collateral
Account or received by the Bank Administrative Agent with respect to the Bank
Priority Collateral on or prior to the first Business Day falling after the Bank
Obligations have been satisfied in full.  Subject to Section 4.6(b), the Bank
Administrative Agent further covenants and agrees that after payment in full of
the Bank Obligations, the Bank Administrative Agent shall take all actions and
do all things reasonably requested by the Note Collateral Agent to promptly
transfer or assign any Bank Priority Collateral (or interest therein) to the
Note Collateral Agent for the purpose of perfecting and protecting the Note
Second Priority Lien.  Without limiting the generality of the foregoing, the
Bank Administrative Agent shall (i) notify applicable third parties with an
interest in the Bank Priority Collateral that the Bank First Priority Lien has
been released or terminated and that the Note Collateral Agent is authorized to
instruct such Person regarding the control, maintenance or disposition of the
Bank Collateral, (ii) in the case of Instruments, Certificated Securities,
Chattel Paper (including electronic chattel paper), Deposit Accounts,
Letter-of-Credit Rights and any other relevant Collateral, take any actions
reasonably requested to assign or transfer “control” (within the meaning of the
applicable Uniform Commercial Code) or possession of such Bank Priority
Collateral to the Note Collateral Agent and (iii) authorize the filing of
termination statements under the Uniform Commercial Code (or other similar laws)
in effect in any jurisdiction with respect to the termination of the Bank First
Priority Lien.  With respect to the Bank Priority Collateral identified in
clause (ii) above, the Bank Administrative Agent shall not transfer to any other
Person or return or reassign to the Grantors possession or control of any such
Bank Priority Collateral unless the Note Collateral Agent shall have consented
thereto.

 


SECTION 4.   MISCELLANEOUS


 

4.1           Notices.  Unless otherwise specified herein, all notices,
requests, demands or other communications given to any party hereto shall be
given in writing or by facsimile transmission and shall be deemed to have been
duly given when personally delivered or when duly deposited in the mails,
registered or certified mail postage prepaid, or when transmitted by facsimile
transmission, addressed to such party at its address specified on Schedule 1
hereof or any other address which such party shall have specified as its address
for the purpose of communications hereunder, by notice given in accordance with
this Section 4.1 to the party sending such communication.

 

4.2           Amendments in Writing.  (a)  The parties hereto may, from time to
time, enter into written agreements supplemental hereto for the purpose of
amending, modifying or adding to, or waiving any provisions of this Agreement.

 


(B)           WITHOUT THE CONSENT OF ANY SECURED PARTY, THE PARTIES HERETO, AT
ANY TIME AND FROM TIME TO TIME, MAY ENTER INTO ONE OR MORE AGREEMENTS
SUPPLEMENTAL TO CURE ANY AMBIGUITY, TO CORRECT OR SUPPLEMENT ANY PROVISION
HEREIN WHICH MAY BE DEFECTIVE OR INCONSISTENT WITH ANY OTHER PROVISION HEREIN OR
THEREIN, OR TO MAKE ANY OTHER PROVISION WITH RESPECT TO MATTERS OR QUESTIONS
ARISING HEREUNDER WHICH SHALL NOT BE INCONSISTENT WITH ANY PROVISION HEREOF;
PROVIDED THAT ANY SUCH ACTION CONTEMPLATED BY THIS PARAGRAPH (B) SHALL NOT
ADVERSELY AFFECT THE INTERESTS OF SECURED PARTIES.

 

18

--------------------------------------------------------------------------------


 

4.3           No Waiver by Course of Conduct Cumulative Remedies.  None of the
Note Collateral Agent, the Bank Administrative Agent nor any Secured Party shall
by any act (except by a written instrument pursuant to Section 4.2), delay,
indulgence, and omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any default or event of default under
the Secured Debt Documents.  No failure to exercise, nor any delay in
exercising, on the part of the Note Collateral Agent or the Bank Administrative
Agent or any Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by the Note
Collateral Agent, the Bank Administrative Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Note Collateral Agent, the Bank Administrative
Agent or such Secured Party would otherwise have on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

4.4           Enforcement Expenses; Indemnification.  (a)  Each of the Grantors
agrees to pay or reimburse each Secured Party, the Note Collateral Agent and the
Bank Administrative Agent for all of their respective costs and expenses
incurred in the preparation and administration of, or the enforcing or
preserving any rights under, this Agreement, including, without limitation, the
fees and disbursements of counsel to each Secured Party (including, without
limitation, counsel to each of the Note Collateral Agent and the Bank
Administrative Agent).

 


(B)           WITHOUT LIMITING THE INDEMNITY OBLIGATIONS OF EACH OF THE GRANTORS
UNDER THE NOTE SECURITY AGREEMENT, THE BANK SECURITY AGREEMENTS OR ANY OF THE
OTHER SECURED DEBT DOCUMENTS, EACH OF THE GRANTORS AGREES TO PAY, INDEMNIFY, AND
HOLD THE NOTE COLLATERAL AGENT, THE BANK ADMINISTRATIVE AGENT AND EACH SECURED
PARTY (AND THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES) HARMLESS
FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND EXPENSES OF COUNSEL, ADVISORS AND AGENTS) OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO THE EXECUTION,
DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS AGREEMENT, UNLESS
ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE INDEMNIFIED
PARTY, INCLUDING FOR TAXES IN ANY JURISDICTION IN WHICH THE NOTE COLLATERAL
AGENT OR THE BANK ADMINISTRATIVE AGENT IS SUBJECT TO TAX BY REASON OF ACTIONS
HEREUNDER, UNLESS SUCH TAXES ARE IMPOSED ON OR MEASURED BY COMPENSATION PAID TO
THE NOTE COLLATERAL AGENT OR THE BANK ADMINISTRATIVE AGENT UNDER THE NOTE
SECURITY AGREEMENT OR THE BANK SECURITY AGREEMENTS, RESPECTIVELY.


 


(C)           THE AGREEMENTS IN THIS SECTION 4.4 SHALL SURVIVE REPAYMENT OF THE
OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THE SECURED DEBT AGREEMENTS.


 

4.5           Further Assurances.  (a)  With respect to the Note Priority
Collateral, each of the Grantors and the Bank Administrative Agent, at the
Company’s expense and at any time from time to time, upon the reasonable request
of the Note Collateral Agent, will promptly and duly execute and deliver such
further instruments and documents (including amendments to their financing
statements filed against each Grantor stating that the rights of the Bank
Administrative Agent are subject to the terms hereof) and take such further
actions as the Note Collateral Agent

 

19

--------------------------------------------------------------------------------


 

may reasonably request for the purposes of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.

 


(B)           WITH RESPECT TO THE BANK PRIORITY COLLATERAL, EACH OF THE GRANTORS
AND THE NOTE COLLATERAL AGENT, AT THE COMPANY’S EXPENSE AND AT ANY TIME FROM
TIME TO TIME, UPON THE REASONABLE REQUEST OF THE BANK ADMINISTRATIVE AGENT, WILL
PROMPTLY AND DULY EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS AND DOCUMENTS
(INCLUDING AMENDMENTS TO THEIR FINANCING STATEMENTS FILED AGAINST EACH GRANTOR
STATING THAT THE RIGHTS OF THE NOTE COLLATERAL AGENT ARE SUBJECT TO THE TERMS
HEREOF) AND TAKE SUCH FURTHER ACTIONS AS THE BANK ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST FOR THE PURPOSES OF OBTAINING OR PRESERVING THE FULL BENEFITS
OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED.


 

4.6           Successors and Assigns.  (a)  This Agreement shall be binding upon
the successors and assigns of each party; provided that each Grantor may not
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Note Collateral Agent and the
Bank Administrative Agent.

 


(B)           IN CONNECTION WITH ANY REDEMPTION, REPURCHASE, REFUNDING OR OTHER
REFINANCING OF THE INDEBTEDNESS EVIDENCED BY THE BANK FINANCING AGREEMENT OR THE
NOTE INDENTURE, EACH OTHER PARTY HERETO AGREES TO EXECUTE AND DELIVER AN
AGREEMENT IDENTICAL TO THIS AGREEMENT (SUBJECT TO CHANGING NAMES OF PARTIES,
DOCUMENTS AND ADDRESSES, AS APPROPRIATE) IN FAVOR OF ANY PERSON WHO SUCCEEDS TO,
OR REDEEMS, REPURCHASES, REFUNDS OR OTHERWISE REFINANCES SUCH INDEBTEDNESS, AND
IRRESPECTIVE OF WHETHER ANY SUCH NEW FINANCING OCCURS BY TRANSFER, ASSIGNMENT,
REPAYMENT, REFUNDING, SUBSTITUTION, AMENDMENT AND RESTATEMENT OR OTHERWISE.


 

4.7           Insolvency.  This Agreement shall be applicable both before and
after the filing of any petition by or against Parent or any of the Grantors
under the U.S. Bankruptcy Code or comparable foreign laws and all converted or
succeeding cases in respect thereof, and all references herein to Parent, the
Company or any of its subsidiaries (including any reference to any Borrower)
shall be deemed to apply to the trustee for Parent, the Company or such
subsidiaries and Parent, the Company or such subsidiaries as
debtor-in-possession.  The relative rights of (a) the Bank Administrative Agent
and the other Bank Secured Parties and (b) the Note Collateral Agent and the
other Note Secured Parties in or to any distributions from or in respect of any
Collateral or Proceeds of Collateral, shall continue after the filing thereof on
the same basis as prior to the date of the petition, subject to any court order
approving the financing of, or use of cash collateral by, Parent, the Company or
such subsidiaries as debtor-in-possession.

 

4.8           Disclosures; Non-Reliance.  Each of the Secured Parties has the
means to be, and shall in the future remain, fully informed as to the financial
condition and other affairs of the Grantors and their subsidiaries and no
Secured Party shall have any obligation or duty hereunder to disclose any such
information to any other Secured Party.  Except as expressly set forth in this
Agreement, the Secured ‘ Parties have not otherwise made to one another nor do
they hereby make to one another any warranties, express or implied, nor do they
assume any liability to one another, with respect to (a) the enforceability,
validity, value or collectability of any of the Bank Obligations or the Note
Obligations or any guarantee or security which may have been granted to any of
them in connection therewith, (b) any Grantor’s title to or right to

 

20

--------------------------------------------------------------------------------

 

transfer any of the Collateral or (c) any other matter except as expressly set
forth in this Agreement.

 

4.9           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

4.10         Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

4.11         Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

4.12         Integration.  This Agreement, the Mortgages, the Note Documents,
the Bank Documents and the other Secured Debt Documents represent the agreement
of the Grantors, the Note Collateral Agent, the Bank Administrative Agent and
the Secured Parties with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the Note
Collateral Agent, the Bank Administrative Agent or any Secured Party related to
the subject matter hereof and thereof not expressly set forth or referred to
herein or in the Secured Debt Documents.

 

4.13         Termination.  (a)  After the Note Obligations shall have been
satisfied in full, the Note Collateral Agent shall promptly deliver written
notice thereof to the Bank Administrative Agent, and thereafter, any express or
implied limitation set forth herein on the Bank Administrative Agent’s or the
Bank Secured Parties’ exercise of any of their rights and remedies in respect of
the Note Priority Collateral whether under the Bank Security Agreements or
otherwise shall no longer apply or have any force or effect, subject to
Section 2.2(j).

 


(B)           AFTER THE BANK OBLIGATIONS SHALL HAVE BEEN SATISFIED IN FULL, THE
BANK ADMINISTRATIVE AGENT SHALL PROMPTLY DELIVER WRITTEN NOTICE THEREOF TO THE
NOTE COLLATERAL AGENT, AND THEREAFTER, ANY EXPRESS OR IMPLIED LIMITATION SET
FORTH HEREIN ON THE NOTE COLLATERAL AGENT’S OR THE NOTE SECURED PARTIES’
EXERCISE OF ANY OF THEIR RIGHTS AND REMEDIES IN RESPECT OF THE BANK PRIORITY
COLLATERAL WHETHER UNDER THE NOTE SECURITY AGREEMENT OR OTHERWISE SHALL NO
LONGER APPLY OR HAVE ANY FORCE OR EFFECT, SUBJECT TO SECTION 2.3(J).


 

4.14         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

4.15         Submission To Jurisdiction; Waivers.  Each party hereby irrevocably
and unconditionally:

 

(I)            SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF,

 

21

--------------------------------------------------------------------------------


 

TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(II)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

 

(III)          AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH GRANTOR AT ITS
ADDRESS REFERRED TO IN SECTION 4.1 OR AT SUCH OTHER ADDRESS OF WHICH THE NOTE
COLLATERAL AGENT AND THE BANK ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT THERETO;

 

(IV)          AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND

 

(V)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

4.16         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT.

 

4.17         Incorporation by Reference.  In connection with its appointment and
acting hereunder, the Note Collateral Agent is entitled to all rights,
privileges, protections, immunities and indemnities provided to it as Collateral
Agent under the Note Security Agreement.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Intercreditor
Agreement to be duly executed and delivered as of the date first above written.

 

 

CELLU TISSUE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

 

Name: Dianne M. Scheu

 

 

Title:   Chief Financial Officer

 

 

 

 

 

CELLU TISSUE CORPORATION - NATURAL DAM

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

 

Name: Dianne M. Scheu

 

 

Title:   Chief Financial Officer

 

 

 

 

 

CELLU TISSUE CORPORATION - NEENAH

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

 

Name: Dianne M. Scheu

 

 

Title:   Chief Financial Officer

 

 

 

 

 

CELLU TISSUE LLC

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

 

Name: Dianne M. Scheu

 

 

Title:   Chief Financial Officer

 

 

 

 

 

COASTAL PAPER COMPANY

 

 

 

By:

Van Paper Company, its managing partner

 

 

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

 

Name: Dianne M. Scheu

 

 

Title:   Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

INTERLAKE ACQUISITION CORPORATION LIMITED

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

 

Name: Dianne M. Scheu

 

 

Title:   Chief Financial Officer

 

 

 

 

 

MENOMINEE ACQUISITION CORPORATION

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

 

Name: Dianne M. Scheu

 

 

Title:   Chief Financial Officer

 

 

 

 

 

VAN PAPER COMPANY

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

 

Name: Dianne M. Scheu

 

 

Title:   Chief Financial Officer

 

 

 

 

 

VAN TIMBER COMPANY

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

 

Name: Dianne M. Scheu

 

 

Title:   Chief Financial Officer

 

 

 

 

 

CELLU PAPER HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

 

Name: Dianne M. Scheu

 

 

Title:   Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Note Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Peter M. Murphy

 

 

Name: Peter M. Murphy

 

 

Title:   Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Bank Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Bank Canadian Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as Prior Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Note Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Bank Agent

 

 

 

 

 

By:

/s/ John M. Hariaczy

 

 

Name: John M. Hariaczy

 

 

Title:   Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Bank Canadian Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as Prior Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Note Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Bank Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Bank Canadian Agent

 

 

 

 

 

By:

/s/

 

 

Name: M.N. Tam

 

 

Title:   Vice President

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as Prior Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Note Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Bank Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Bank Canadian Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as Prior Agent

 

 

 

 

 

By:

/s/ Howard

 

 

Name: Howard

 

 

Title:   Vice President

 

Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Entity

 

Address

 

 

 

Cellu Tissue Holdings, Inc.

 

c/o Cellu Tissue Holdings, Inc.

Cellu Tissue Corporation - Natural Dam

 

3440 Francis Road

Cellu Tissue Corporation - Neenah

 

Alpharetta, Georgia 30004

Cellu Tissue LLC

 

Telephone: (678) 393-2146

Coastal Paper Company

 

Telecopy: (678) 393-2657

Interlake Acquisition Corporation Limited

 

 

Menominee Acquisition Corporation

 

 

Van Paper Company

 

 

Van Timber Company

 

 

Cellu Paper Holdings, Inc.

 

 

 

 

 

The Bank of New York Trust Company, N.A., as Note Collateral Agent

 

222 Berkley Street, 2nd Floor
Boston, Massachusetts 02116
Facsimile: (617) 351-2401
Attention: Peter Murphy

 

 

 

JPMORGAN CHASE BANK, N.A., as Bank Agent

 

1111 Fannin, 10th Floor
Houston, Texas 77002
Facsimile:
Attention:

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Bank Canadian Agent

 

20 Bay Street, Suite 1800
Toronto, Ontario M5J 2J2
Facsimile: 416-981-9174
Attention: Funding Office

 

Intercreditor Agreement

 

--------------------------------------------------------------------------------
